IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

BELAFONTE L. ROSIER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D16-3771

JULIE L. JONES, SECRETARY
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Respondent.
___________________________/

Opinion filed November 3, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Belafonte L. Rosier, pro se, Petitioner.

Kenneth S. Steely, General Counsel, Department of Corrections, Tallahassee, for
Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

ROWE, MAKAR, and KELSEY, JJ., CONCUR.